Citation Nr: 1004588	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-11 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service 
connection for a back disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1980 
to July 1983.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the Veteran's 
application to reopen a claim for entitlement to service 
connection for residuals of a back injury.

The Veteran testified during a hearing before the 
undersigned Veterans Law Judge in November 2009; a 
transcript of that hearing is of record.

The issue of entitlement to service connection for a back 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A June 1984 rating decision denied the Veteran's claim 
for service connection for a back disorder; although 
notified of the denial, he did not initiate an appeal.

3.  New evidence associated with the claims file since the 
June 1984 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for residuals of a back injury, and 
raises a reasonable possibility of substantiating the claim 
for service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The June 1984 RO rating decision that denied the 
Veteran's claim for service connection for a back disorder 
is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009).

2.  As evidence received since the RO's June 1984 denial is 
new and material, the criteria for reopening the Veteran's 
claim for service connection for a back disorder are met. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's application to reopen a claim 
for service connection for a back disorder was received in 
August 2005.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in September 
2005 and May 2008.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist him 
in completing his claim, identified his duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  To the 
extent that this claim has been reopened, any failure of VA 
to provide the Veteran the specific notice requirements 
concerning new and material evidence, as addressed in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), is harmless error.

In a June 1984 rating decision, the RO denied the Veteran's 
claim for service connection for a back disorder, noting 
that service treatment records failed to establish a current 
diagnosis of a chronic back disability.  Evidence of record 
at that time included the Veteran's active service medical 
records, a report of a May 1984 VA medical examination, and 
statements from the Veteran.  Although notified of the June 
1984 denial, the Veteran did not initiate an appeal of this 
determination.  As such, that decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103. 

The Veteran attempted to reopen his claim for service 
connection for a back disorder in August 2005.  This appeal 
arises from the RO's September 2006 denial to reopen the 
Veteran's claim for service connection for a back disorder.  

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was 
appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 
at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(VA failed to comply with its own regulations by ignoring 
issue of whether any new and material evidence had been 
submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (2009).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
3 (1996).  In this case, the last final denial of the claim 
was the June 1984 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

Evidence added to the claims file since the June 1984 denial 
includes statements from the Veteran; VA progress notes 
dated from a July 2005 to April 2009; January 2003 to 
October 2003 private physician treatment records; and a June 
2008 VA spine examination report, specifically providing an 
opinion regarding the issue at hand.

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the June 1984 
decision, and is not cumulative or duplicative of evidence 
previously considered.  This evidence is "material", as it 
constitutes evidence which, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, 
i.e., the existence of a current back disability.  
Consequently, this evidence raises a reasonable possibility 
of substantiating the Veteran's claim for service connection 
for a back disorder.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
a back disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


ORDER

New and material evidence having been submitted to reopen 
the claim for service connection for a back disorder has 
been received, to this extent, the appeal is allowed.



REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), are applicable to 
this appeal.

The Veteran's claim for service connection for a back 
disorder has been reopened.  Hence, this issue must be 
adjudicated on the merits.  The September 2006 rating 
action, the February 2007 statement of the case and the 
October 2008 supplemental statement of the case addressed 
the issue from a new and material standpoint.  In order to 
provide the Veteran due process of law, he must provided 
with a determination based on the merits of the case; i.e., 
entitlement to service connection for a back disorder.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must review the claims 
file and ensure that all notification 
and development action regarding a 
review of this issue on the merits, 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), and as 
interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. 
Court of Appeals for the Federal 
Circuit, are fully complied with and 
satisfied.

2.  The AMC/RO should contact the Veteran 
and request that he provide the names and 
addresses of all medical care providers, 
VA and non-VA who treated the veteran for 
a back disorder since service.  After the 
veteran has signed the appropriate 
releases, those records not already in 
the claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  After the development requested 
above has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and 
representative, if any, should be 
furnished a statement of the case and 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


